AFFIRM; Opinion Filed May 2, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01160-CR

                              MARLON JUNA LALL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-12-33

                              MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Moseley

       A jury convicted Marlon Juna Lall of possession of methamphetamine in an amount of

less than one gram. TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2010). The

trial court assessed punishment at two years’ confinement in state jail, probated for five years,

and a $2,000 fine. In a single issue, appellant contends the evidence is legally insufficient to

support the verdict. We affirm the trial court’s judgment.

                                         EVIDENCE PRESENTED

       Jeff Ingalls, a Rockwall City police officer, testified he received a dispatch call at 1:25

a.m. on October 9, 2011 about a suspicious vehicle driving around with its headlights off. When

Ingalls arrived at the location, he saw a vehicle with its headlights off in a parking lot near a
church. As he drove into the lot, Ingalls illuminated three men with his spotlight. Appellant and

two other men were sitting on steps near another parked vehicle. Ingalls testified he had never

before seen any vehicles or people congregating at that location at 1:25 a.m. Ingalls testified it

was not common to see vehicles outside of a closed business at that time of morning in the city.

       Ingalls testified that when he illuminated the men with his spotlight, he saw appellant

sitting with a “satchel” over his shoulder. Appellant and the other men had a conversation that

Ingalls could not hear. Appellant then removed the satchel from his shoulder and put it on the

ground to his right. When Ingalls asked the men what they were doing and what was in the

satchel, appellant said he had keys to a business nearby and the satchel belonged to a friend.

Ingalls testified he believed appellant was trying to disassociate himself from the satchel by

abandoning it.

       Ingalls testified that when he searched the satchel, he found the following items inside:

(1) a glass pipe for smoking methamphetamine with burnt residue inside; (2) a baggy that

contained a substance later identified as .14 grams of methamphetamine; (3) a set of brass

knuckles, which is a prohibited weapon; (4) a baggy that contained a substance known as K2, a

synthetic type of marijuana; (5) a wallet containing appellant’s identification; and (6) vise grips,

a flashlight, and a glass-breaking device. Ingalls arrested appellant and transported him to the

county detention center. During the booking process, another officer found a white powder

substance, later identified as cocaine, in a folded–up dollar bill inside appellant’s wallet.

       Rockwall police officer John Donaldson testified he arrived on the scene one minute after

Ingalls. Donaldson talked with three men who were standing outside a closed business around

1:30 a.m. Donaldson testified he heard appellant say the satchel belonged to a friend, but

appellant could not name the friend. Donaldson saw Ingalls search the satchel and find drugs

                                                  -2-
and paraphernalia inside. Donaldson testified he searched appellant’s wallet at the detention

center and found a dollar bill with cocaine in it inside the wallet.

       Winona Goldsberry testified she was a vendor at appellant’s mother’s coffee shop and

store. Goldsberry testified a man named Robert Tamez began helping appellant at the business,

which was located near the church parking lot. Tamez came to the business “every once in a

while” and did “odds-and-ends things” around the building because appellant’s family was

renovating their store. Goldsberry testified Tamez carried a backpack with a pocket in the front,

and appellant would drive Tamez to wherever he needed to go because Tamez did not own a

vehicle. Goldsberry testified because appellant said he had known Tamez since grade school,

appellant would be aware of Tamez’s full name.

       Appellant’s nephew, Jordan Lall, testified he and Robert Tamez were in the church

parking lot with appellant when police officers arrived. Jordan testified the police report about a

car without headlights was false because he drove from Dallas to the church parking lot and

would have realized his headlights were off. Jordan testified appellant worked at the store every

day, and it was not strange for appellant to be at that location in the early morning hours helping

with renovations. Jordan testified he met appellant to get keys to their house. When Jordan

pulled into the parking lot, Tamez was with appellant. Jordan testified Tamez had a backpack

with him every time Jordan saw Tamez.

       During cross-examination, Jordan testified that when he arrived at the parking lot, Tamez

was the only person there and he did not have the backpack. After waiting five or ten minutes,

appellant drove up. Appellant had the backpack when he got out of his vehicle. Jordan testified

that although appellant usually wore “cargo pants,” appellant carried his wallet in his own



                                                  -3-
backpack instead of his pants pockets. Jordan testified he told the police he was there to do

karate with a weightlifting bag.

                                            APPLICABLE LAW

       In reviewing a challenge to the sufficiency of the evidence, we examine all the evidence

in the light most favorable to the verdict and determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Lucio v. State, 351 S.W.3d 878, 894–95 (Tex. Crim. App. 2011); Brooks v.

State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). We must defer to the jury’s

credibility and weight determinations because the jury is the sole judge of the witnesses’

credibility and the weight to be given their testimony. See Jackson, 443 U.S. at 326.

       The State was required to prove beyond a reasonable doubt that appellant exercised

actual care, custody, control, or management over the methamphetamine and knew the material

possessed was contraband. See Blackman v. State, 350 S.W.3d 588, 594 (Tex. Crim. App.

2011). The State may prove this by linking appellant to the crime. See id. These links may

include, but are not limited to: (1) whether the drugs are in plain view; (2) the accused’s

proximity to and accessibility of the drugs; (3) whether other drugs or paraphernalia were

present; (4) whether the place where the drugs were found was enclosed; and (5) whether the

conduct of the accused indicated a consciousness of guilt. Evans v. State, 202 S.W.3d 158, 162

n. 12 (Tex. Crim. App. 2006). Links between appellant and the drugs may be established by

either direct or circumstantial evidence. See Poindexter v. State, 153 S.W.3d 402, 406 (Tex.

Crim. App. 2005). However, no set formula of facts exists to dictate a finding of links sufficient

to support an inference of knowing possession. See Taylor, 106 S.W.3d 827, 830 (Tex. App.—



                                                -4-
Dallas 2003, no pet.). It is the logical force of the evidence, and not the number of links, that

supports a fact finder's verdict. See Evans, 202 S.W.3d 158 at 166.

                                             DISCUSSION

        Appellant contends the evidence is insufficient to support the conviction because he did

not own the satchel, did not know what was inside the satchel, did not put anything into the

satchel, and he was returning the satchel to its true owner. Appellant asserts he had a legitimate

reason for being in the parking lot at the time he was, and he had no knowledge the satchel

contained drugs that were not visible from outside the satchel. The State responds the evidence

is sufficient to prove appellant intentionally or knowingly possessed a controlled substance as

alleged in the indictment.

        The evidence shows several links between appellant and the methamphetamine.

Appellant was in physical possession of the satchel when Ingalls arrived on the scene; appellant

was within reach of and had easy access to the methamphetamine and paraphernalia found inside

the satchel; and a wallet containing appellant’s identification was found inside one of the

compartments of the satchel. Moreover, the jury could reasonably believe appellant displayed a

consciousness of guilt when he tried to distance himself from the satchel by putting it on the

ground.

        Although Jordan testified the “backpack” belonged to Tamez and not appellant, it was the

jury’s role, as the fact-finder in this case, to resolve the conflicts in the evidence, and to accept or

reject any and all of the evidence presented by either side. See Tex. Code Crim. Proc. Ann. art.

38.04 (West 1979); Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). Based on

the evidence presented, we conclude a rational jury could find beyond a reasonable doubt that



                                                  -5-
appellant knowingly or intentionally possessed the methamphetamine. Thus, the evidence is

sufficient to support the jury’s verdict. We resolve appellant’s sole issue against him.

       We affirm the trial court’s judgment.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121160F.U05




                                                -6-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


MARLON JUNA LALL, Appellant                       Appeal from the 439th Judicial District
                                                  Court of Rockwall County, Texas
No. 05-12-01160-CR       V.                       (Tr.Ct.No. 2-12-33).
                                                  Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                      Justices Bridges and Lang-Miers
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 2, 2013.




                                                         /Jim Moseley/
                                                         JIM MOSELEY
                                                         JUSTICE




                                            -7-